—Order, Supreme Court, Bronx County (George Friedman, J.), entered November 30, 2000, which, inter alia, granted third-party plaintiffs motion for discovery from third-party defendant only insofar as to direct in camera inspection of preaction discovery documents, and, after in camera inspection, denied discovery of certain preaction discovery matter as privileged, unanimously affirmed, without costs.
Even if we were to find that third-party plaintiff had preserved its demand for a laboratory inspection of the subject ladder, we would find no reason to disturb the motion court’s conclusion that all required discovery, other than that of preaction material, has been provided. As to the preaction material, the motion court inspected that material in camera prior to ruling that certain documents were privileged and the record on appeal affords no basis to conclude that the court’s determinations respecting the privileged nature of the documents sought by third-party plaintiff were in error. Concur — Mazzarelli, J.P., Saxe, Sullivan, Wallach and Friedman, JJ.